Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of acquiring and image, segmenting the image, detecting an area/object of interest in the image, and providing a score for the area/object detected. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “processor” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “processor” is recited at a high level of generality as performing generic computer functions routinely used in computer applications. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. A claim without significantly additional limitations is not patent eligible.
In the present case, claim 1 and 5 is directed to the abstract idea of acquiring and image, segmenting the image, detecting an area/object of interest in the image, and providing a score for the area/object detected. The review of each of the steps of the claim includes: obtaining and image wherein the gathering of an image is not significantly more than an abstract idea; the segmentation of the image wherein the segmentation is merely done where it contains particular features and could be done by a human; detecting the feature of interest wherein there is no specific way the detection is completed; and scoring the detection based upon size which can be visually done by a human.  Using the 101 subject matter eligibility test, the claims pass Step 1 since they are directed to a statutory category (process, machine, manufacture, or composition of matter).  Analyzing under Step 2A, i.e., part 1- Mayo Test, the claims are directed to abstract idea and therefore must be analyzed at Step 2B.  Using Step 2B, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Dependent claim(s) 2-9 and 11-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
< Remainder of Page Left Intentionally Blank >
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [Automatic Quantification of Liver Fibrosis: Design And Validation of a New Image Analysis Method: Comparison With Semi-Quantitative Indexes Of Fibrosis], as provided in the IDS in view of D2 [CN 100486600 C].
Claim 1: An electrical device, comprising:
a memory, configured to store a plurality of instructions; and a processor, configured to execute the instructions to perform a plurality of steps: [D1, [Page 454, Image Analysis System]] D1 teaches the image processing and computer operations being performed utilizing a computer.

obtaining a medical image, and performing a segmentation algorithm to the medical image to obtain a segmentation image having at least one fibrosis portion and at least one cell portion; [D1, [Page 454, Image Acquisition and Preprocessing and Figure 2]] D1 teaches the acquisition by the system of images and the subsequent automatic segmentation of the fibrosis area and contains a cell area. 

detecting circular fibrosis according to the segmentation image; and [D1, [Page 454, Image Acquisition and Preprocessing] and [Page 458, Histological Evaluation]] D1 teaches the determinations of the fibrosis area, thus the detection, further D1 teaches the system uses a scale of stages to detect the fibrosis.

determining a score according to a size of the circular fibrosis. [D1, [Page 458, Histological Evaluation]] D1 teaches the system uses a scale of stages, where score 0, 1, 2, 3, and 5 provides a specific stage of the fibrosis. It is noted, stage 1 represents an enlarged fibrotic tract and thus the score has been determined at least according to the size. 

D1 does not explicitly teach the analysis is done to detect circular fibrosis, however, the limitations are taught as follows: [D2, See Description (2) in Attachment] D2 teaches the fibrosis being a circular fibrosis type. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, which include image acquisition, image segmentation, and image analysis, with the teachings of D2, which includes the determination of the circular fibrosis, specifically. One skilled in the art would have been motivated to modify D1 in this manner in order to substitute the generically identified fibrosis for circular fibrosis. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 10: Claim 10 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661